In a proceeding pursuant to CPLR article 78 to review a resolution of the respondent Board of Education of the Lynbrook Union Free School District dated June 15, 1988, which, inter alia, reduced the contributions to be made toward the petitioners’ health insurance premiums, the petitioners appeal from an order and judgment (one paper) of the Supreme Court, Nassau County (McCabe, J.), dated May 31, 1989, which granted the respondent’s motion to dismiss the proceeding.
Ordered, that the order and judgment is reversed, on the law, with costs, the motion is denied, the petition is reinstated, and that the matter is remitted to the Supreme Court, Nassau County, for further proceedings on the petition.
For the reasons stated in Allen v Board of Educ. (168 AD2d 403 [decided herewith]), we conclude that the existence of triable issues of fact preclude dismissal of the proceeding (CPLR 7804 [h]). Bracken, J. P., Harwood, Miller and Ritter, JJ., concur.